Title: From Alexander Hamilton to John Jay, 17 September 1798
From: Hamilton, Alexander
To: Jay, John



New York Sepr. 17. 1798
Dear Sir

The death of Mr. Remsen presents a vacancy of Notary which will be sought. Two applications are made to me—one by James Inglis Junr. who has just finished a Clerkship with me & taken a license as Atty in the Supreme Court—the other William Coleman lately connected in law business with Col Burr.
Inglis is a young man of handsome abilities, of application & of irreproacheable conduct. He is a native of this City, his father has lately failed in business advanced in life & on the son must very much depend the support of the family. Worth & situation both conspire to recommend him strongly.
Coleman is a man of conspicuous talents and as far as I have learned of real worth. Notwithstanding his connection, his political principles are zealously good. It is in my knowlege that he has written several valuable speculations on the public occurrences of the period. You may have seen a little attack on Judge Lewis neatly executed—Of this Coleman was the author. He too is in a situation to excite sympathy. With little advantage from his present employment, he has now a wife & children of his brother (who lately died of the prevailing fever) to maintain. I mistake it, if he be not a man well worth cultivating. Adieu My Dr Sir,
Respect & Affe

A H
Sep 17
G Jay

